Citation Nr: 0214882	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The Board remanded this case back to the RO 
for further development in December 2001, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no competent medical evidence of record showing 
a causal relationship between current residuals of a cervical 
spine injury and service.


CONCLUSION OF LAW

Residuals of a cervical spine injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  

In the December 2001 remand, the Board instructed the RO to 
follow up on a March 1999 request for service medical records 
from the National Personnel Records Center (NPRC), and a 
document printed in July 2002 reflects that the NPRC's search 
revealed no records (including "Morning Reports" and 
records from the Surgeon General's office).  The Board is 
thus satisfied that the RO has complied with the instructions 
of the December 2001 remand, and no further assistance is 
required in this regard.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  
This letter, which includes references to the newly enacted 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (incorporating the 
enactment of 38 U.S.C.A. § 5103A and revisions to 38 U.S.C.A. 
§ 5103), also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter informed him that VA 
outpatient records had been requested and asked him to inform 
the RO what additional information or evidence he wished the 
RO to obtain.  A June 2001 Supplemental Statement of the Case 
informed him that the requested outpatient treatment records 
had been obtained, and he did not respond to the request for 
further information.  At his hearing the veteran said he 
would furnish current private treatment records but he failed 
to do so.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002). 

As indicated above, the RO's search for the veteran's service 
medical records proved unsuccessful.  The claims file does 
include the report of his November 1957 separation 
examination, but this report is negative for complaints of, 
or treatment for, any problems relating to the cervical spine 
and neck area.  The spine was normal on physical examination.  

No reports of neck pain or problems were reported on VA 
hospitalization in March 1959 or on VA outpatient treatment 
records from December 1977 to December 1998.

During his December 1998 VA spine examination, the veteran 
reported breaking his neck as a result of getting "hit with 
a bomb while unloading a truck" in 1955, during service.  
Following an examination, the examiner diagnosed a cervical 
neck injury with radiculopathy into the left arm.  No 
commentary was provided as to the etiology of this diagnosis.  
X-rays of the cervical spine revealed moderately severe 
degenerative disc disease and arthritis, alignment changes, 
slight scoliosis, a small metallic foreign body anterolateral 
to the C6 vertebral body on the right, and a minimal decrease 
in the height of the lower cervical vertebral body that was 
consistent with mild compression fractures.  

Subsequent VA medical records reflect continued treatment for 
neck pain.  In September 1999, the veteran reported injuring 
his neck in service.  In May 2000, he reported lumbar spine 
surgery during 1975 but made no references to cervical spine 
treatment during that time frame.  A magnetic resonance 
imaging study (MRI) from August 2000 revealed cervical spinal 
and foraminal stenosis.  In November 2000, the veteran was 
seen with complaints of "pain of his neck for 5 years."  

Upon reviewing the cited medical records, the Board finds 
that there is no competent medical evidence of record 
supporting the veteran's contention that a current cervical 
spine disorder is etiologically related to service.  His 
current disorder, including arthritis, was not first manifest 
until December 1998, more than 43 years following his 
separation from service.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim).  

The Board is aware that the veteran's December 1998 VA 
examination does not contain an opinion as to the question of 
the etiology of his current cervical spine disorder.  
However, the Board finds that such an opinion is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2002), 
as, in the absence of medical evidence supporting the 
veteran's claim, there is no reasonable possibility that a 
further examination or opinion request would produce findings 
supporting his contentions.  

In this regard, the veteran's case can be distinguished from 
Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002), in which the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's denial of a claim 
for service connection for tinnitus on the basis that an 
etiology opinion had not been obtained.  However, the Court 
further explained that there was evidence in that case 
indicating that the veteran's current disability might be 
related to service; he was noted to be competent to testify 
regarding the ringing in his ears, as such a condition was 
"capable of lay observation."  The veteran's case, by 
contrast, concerns an alleged in-service cervical spine 
injury and the subsequent development of a chronic cervical 
spine disorder encompassing degenerative disc disease and 
osteoarthritis, and the Court has not determined in Charles 
or in any other decision that such a cervical spine condition 
is capable of lay observation.

Indeed, the only evidence in this case supporting the 
veteran's claim is his own lay testimony and the testimony 
and the November 1998 statement of a fellow soldier who 
recalled that the veteran sustained three cracked vertebrae 
during the summer of 1955.  However, neither individual has 
been shown to possess the requisite medical training, 
credentials, or other expertise needed to render a diagnosis 
or a competent opinion as to medical causation.  As such, 
this lay evidence does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, the 
service separation examination failed to suggest any chronic 
neck disorder, and physical examination of the spine was 
normal.  The Board particularly notes that despite his 
current allegations of significant neck injury in service, he 
did not report any neck injury, symptoms or problems at 
discharge although he did report other medical problems such 
as frequent colds, ear pain and occasional foot cramping.

Overall, in the absence of competent medical evidence showing 
a causal relationship between a current cervical spine 
disorder, claimed as residuals of an injury, and service, the 
veteran's claim for service connection for this disorder must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 
  

ORDER

The claim of entitlement to service connection for residuals 
of a cervical spine injury is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

